Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 1 of 17 PagelD 433

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
CRYSTAL ANN
McCLARRIE JOYA,
Plaintiff,
v. CASE No. 8:19-cv-1378-T-TGW
ANDREW SAUL,

Commissioner of Social Security,

Defendant.

 

ORDER
The plaintiff in this case seeks judicial review of the denial of
her claim for supplemental security income payments.' Because the
Commissioner of Social Security fails to explain his decision to omit from
the plaintiff's residual functional capacity a limitation on interaction with
supervisors, the decision will be reversed and the matter remanded for

further consideration.

 

'The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 15).
Case 8:19-cv-01378-TGW Document19 Filed 07/22/20 Page 2 of 17 PagelD 434

IL,

The plaintiff, who was twenty-three years old at the time of the
most recent administrative hearing and who has a special education diploma,
has no past relevant work (Tr. 22, 25). She filed a claim for supplemental
security income payments, alleging that she became disabled due to “speech
problems, can’t read, learning problems” (Tr. 80). The claim was denied
initially and upon reconsideration.

The plaintiff, at her request, received a hearing before an
administrative law judge. The law judge found that the plaintiff had severe
impairments of mild intellectual disability, adjustment disorder and major
depressive disorder (Tr. 19). He concluded further that the plaintiff (Tr.
21-22)

has the residual functional capacity to perform

medium work as defined in 20 CFR 416.967(c)

except the claimant is restricted to work that is

limited to simple one, two, or three step job tasks

or instructions; that does not require more than

casual contact or interaction with coworkers or the

general public (casual contact is defined as brief,

superficial contact); that does not demand close.

attention to detail; and that is low stress, and not
production paced.
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 3 of 17 PagelD 435

The law judge determined that the plaintiff has no past relevant
work (Tr. 25). However, based on the testimony of a vocational expert, the
law judge found that there are jobs that exist in significant numbers in the
national economy that the plaintiff could perform, such as counter supply
worker, night cleaner and cleaner II (Tr. 26). Accordingly, the law judge
decided that the plaintiff was not disabled (id.).

The Appeals Council denied the plaintiff's request for review
so that the law judge’s decision became the final decision of the
Commissioner of Social Security. The plaintiff, represented by counsel,
timely filed this lawsuit challenging the administrative decision.

Il.

A. In order to be entitled to supplemental security income, a
claimant must be unable “to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which
... has lasted or can be expected to last for a continuous period of not less
than twelve months.” 42 U.S.C. 1382c(a)(3)(A). A “physical or mental
impairment,” under the terms of the Act, is one “that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 4 of 17 PagelD 436

medically acceptable clinical and laboratory diagnostic techniques.” 42
U.S.C. 1382c(a)(3)(D).

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42
U.S.C. 405(g). Substantial evidence is “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial
evidence test, “findings of fact made by administrative agencies ... may be
reversed ... only when the record compels a reversal; the mere fact that the
record may support a contrary conclusion is not enough to justify a reversal
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027
(11" Cir. 2004) (en banc), cert. denied, 544 U.S. 1035 (2005).

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the
witnesses. Grant v. Richardson, 445 F.2d 656 (5 Cir. 1971). Similarly,
it is the responsibility of the Commissioner to draw inferences from the

evidence, and those inferences are not to be overturned if they are supported
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 5 of 17 PagelD 437

by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (5"
Cir. 1963).

Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the
claimant is not disabled. However, the court, in its review, must satisfy
itself that the proper legal standards were applied and legal requirements
were met. Lamb v. Bowen, 847 F.2d 698, 701 (11" Cir. 1988).

B. The Commissioner’s regulations set out what is termed a
“sequential” analysis for deciding disability claims. See 20 C.F.R. 416.920.
The initial question is whether the plaintiff is engaged in substantial gainful
activity because, if so, the plaintiff will be found not disabled. 20 C.F.R.
416.920(b). If not, the next inquiry (step two) is whether a claimant has a
severe impairment. 20 C.F.R. 416.920(c). An impairment is not severe if
it does not significantly limit a claimant’s physical or mental abilities to do
basic work activities. 20 C.F.R. 416.922(a). If there is not a severe
impairment, then a claimant is deemed to be not disabled. 20 C.F.R.

416.920(c).
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 6 of 17 PagelD 438

When an impairment is severe, the next inquiry is whether the
impairment meets, or equals, a listing in Appendix | (step three), which sets
out criteria for the most serious impairments. 20 C.F.R. 416.920(d). If it
does, the claimant will be found disabled, without regard to the claimant’s
age, education and work experience. Id. If it does not, the claimant’s
residual functional capacity is assessed. 20 C.F.R. 416.920(e). Based
upon that assessment, a further inquiry (step four) is made as to whether the
impairment prevents the claimant from doing past relevant work. 20 C.F.R.
416.920(f). If a claimant cannot do such work, an additional determination
(step five) is made concerning whether the claimant can perform other work
which exists in significant numbers in the national economy. 20 C.F.R.
416.920(g).

II.

The plaintiff asserts two challenges to the law judge’s
evaluation of her mental impairments (Doc. 17). She argues that the law
judge erred in finding that her impairments did not “meet[] the criteria of
Listing 12.05B” and, alternatively, that the law judge “failed to account for
all of Plaintiff's demonstrated limitations in his RFC finding” (id., pp. 4, 20).

The latter contention has merit and warrants reversal.

6
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 7 of 17 PagelD 439

A. The plaintiffs primary challenge is to the law judge's
conclusion that her intellectual disorder did not meet the criteria of listing
12.05(B) (id., pp. 4-19). A condition listed in Appendix 1 is considered so
severe that a plaintiff who meets, or equals, a listing is deemed disabled
without regard to vocational considerations. 20 C.F.R. Part 404, Subpart P,
Appendix 1; Wilkinson 0/b/o Wilkinson v. Bowen, 847 F.2d 660, 662 (11"
Cir. 1987).

The plaintiff bears the burden of showing that she meets a

listing. McSwain v. Bowen, 814 F.2d 617, 619 (11" Cir. 1987).

 

Moreover, “when a claimant contends that [s]he has an impairment meeting
the listed impairments entitling h[er] to an adjudication of disability under
regulation 4[16].[9]20(d), [s]he must present specific medical findings that
meet the various tests listed under the description of the applicable
impairment.” Bell v. Bowen, 796 F.2d 1350, 1353 (11" Cir. 1986);
Wilkinson o/b/o Wilkinson v. Bowen, supra, 847 F.2d at 662.

The plaintiff contends that she meets listing 12.05(B) of
Appendix 1, which concerns disabilities based on intellectual disorders. 20

C.F.R. Pt. 404, Subpt. P, Appx. 1 at §12.00(A)(1). To meet the criteria for
Case 8:19-cv-01378-TGW Document19 Filed 07/22/20 Page 8 of 17 PagelD 440

intellectual disorder under Listing 12.05(B), the plaintiff must show that she
has

[slignificantly subaverage general intellectual
functioning” evidenced by qualifying IQ scores,
and “{slignificant deficits in adaptive
functioning.” To show that she has significant
deficits in adaptive functioning, a claimant must
show that she has “extreme limitation of one, or
marked limitation of two” out of the following four
areas of mental functioning: (1) understanding,
remembering, or applying information; (2)
interacting with others; (3) concentrating,
persisting, or maintaining pace; and (4) adapting
or managing oneself.

Tisdale v. Social Security Administration, Commissioner, 806 Fed. Appx.
704, 707 (11" Cir. 2020) (citations omitted).

The law judge listed in the decision the requirements to meet
listing 12.05 (Tr. 20-21). He acknowledged the plaintiff's full-scale IQ
score of 68, and found that she had severe mental impairments, including
mild intellectual disability (Tr. 19, 23). However, the law judge found that
the plaintiff did not meet, or equal, an Appendix 1 listing and he particularly
evaluated the plaintiffs contention that she met listing 12.05(B) (Tr. 20-21).
He explained (Tr. 21):

While the claimant’s representative argued that the
claimant satisfies this listing, in this case, these

8
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 9 of 17 PagelD 441

requirements are not met because the claimant’s
deficits in adaptive functioning as suggested by
her daily activities, which include fully
independent activities of daily living (ADLs) such
as caring for her one-year old daughter,
performing household chores, and exercising by
swimming every other day are inconsistent with
the type of deficits required. And, more
importantly, because her functional limitations are
not of the severity required (two marked or one
extreme limitation)[?] as shown on examinations
(Exs. 1F; 5F) and in treatment records (Ex. 6F),
which show her mental health issues have not
required any medication and that her cognitive
issues, while severe, are not precluding all
function in these areas.

The law judge's finding that the plaintiff does not meet listing
12.05(B) is supported by substantial evidence. There is no doctor or
psychologist who has opined that the plaintiff meets listing 12.05.
Furthermore, the Psychiatric Review Technique form called for the two

reviewing psychologists to indicate if any of the criteria of listing 12.05 were

met, and both psychologists concluded that the paragraph B criteria of the

\

 

Specifically, the law judge found (Tr. 20):

In understanding, remembering, or applying information, the claimant has
a mild limitation. In interacting with others, the claimant has a moderate
limitation. With regard to concentrating, persisting or maintaining pace,
the claimant has a moderate limitation. As for adapting or managing
oneself, the claimant has experienced a mild limitation.

9
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 10 of 17 PagelD 442

listings were not satisfied (see Tr. 85, 99). Moreover, the law judge found
that the plaintiff's activities of daily living did not support the presence of
the requisite deficits in adaptive functioning necessary to meet a listing,
explaining that the plaintiff is a married woman who cares for herself and
her one-year old daughter, performs household chores, does laundry, shops
with assistance, and can prepare meals (see Tr. 21, 22). Tisdale v. Social

_ Security Administration, Commissioner, supra, 806 Fed. Appx. at 710
(“Adaptive functioning” is a “measure of the claimant’s typical functioning
at home and in the community, alone or among others.”).

The plaintiff quibbles with the law judge’s finding that she does
not satisfy the paragraph B criteria of listing 12.05 (Doc. 17, pp. 5-18). She
emphasizes her low percentile ranks on standardized test scores and poor
school performance (see, e.g., id., pp. 6, 8, 10). However, those
circumstances do not establish that she has listing-level deficits in adaptive
functioning as an adult. See Popp v. Heckler, 779 F.2d 1497, 1499 (11%
Cir. 1986); see, e.g., Tisdale v. Social Security Administration
Commissioner, supra, 806 Fed. Appx. 704 (despite a full-scale IQ of 53 and
cognition that appeared to be in the “extremely low” range, she did not have

requisite deficits in adaptive functioning to satisfy listing 12.05).

10
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 11 of 17 PagelD 443

The plaintiff also notes Dr. Nicholas Gehle’s opinion that the
plaintiffs mental health symptoms appear to be severely impacting her
mental functioning (see Tr. 333). As the law judge stated, this opinion is
“nebulous” (Tr. 25). Further, it is not an opinion that the plaintiff's
impairments meet a listing, nor is such a conclusion compelled based on Dr.
Gehle’s general observations and mental status examination findings (see Tr.
331, 333).

The plaintiff also emphasizes the opinion of reviewing non-
examining psychologist Adrine McKenzie that the plaintiff had marked
limitations in concentration, persistence and/or pace (Doc. 17, pp. 15, 17; see
Tr. 99-102). However, closer examination shows that the marked limitation
pertained only to the plaintiff's ability to understand, remember and carry
out detailed instructions (Tr. 101). Notably, Dr. McKenzie expressly
opined that the plaintiff was capable of performing simple routine tasks (Tr.
102). See 20 C.F.R. 416.925(a) (listing-level impairments must be “severe
enough to prevent an individual from doing any gainful activity”).
Therefore, Dr. McKenzie’s opinion does not support the plaintiff's position.

Finally, the plaintiff points out that she cannot drive or count

change, and that she has impairments in expressive language and math

11
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 12 of 17 PagelD 444

computation (Doc. 17, pp. 8, 10). The law judge considered these deficits,
and concluded that, “[d]espite her limited IQ with limitations performing
activities that re[quire] certain abilities, such as mathematics, it is apparent
that activities that do not require various skills are still possible” (Tr. 24).
See 20 C.F.R. 416.925(a).

In sum, the plaintiff's contention that she meets listing 12.05B
fails because she is essentially asking the court to reweigh the evidence and
substitute its judgment for that of the law judge, which it may not do. See
Crawford v. Commissioner of Social Security, 363 F.3d 1155, 1158-59 (11"
Cir. 2004) (even if evidence preponderates against the law judge’s finding
the court must affirm when substantial evidence supports the finding).

B. The plaintiff contends, alternatively, that remand is
warranted because the law judge’s determination of her residual functional
capacity was deficient (Doc. 17, pp. 20-25). She argues (id., p. 21):

This RFC fails to fully account for the significant

deficits in working and verbal comprehension ...

which preclude Plaintiff from independently and

on a sustained basis understanding and

remembering even simple __ instructions.

Moreover, the ALJ included no limitations to

account for Plaintiff's difficulty responding
appropriately to supervision and criticism.

12
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 13 of 17 PagelD 445

The plaintiff persuasively argues that the law judge’s failure to
address her ability to interact with supervisors is reversible error. In this
respect, the plaintiff contends (id., pp. 23-24):

To be clear, [the law judge] acknowledged in his
discussion [the plaintiff's] testimony that she is
easily agitated by people yelling and will curse out
people who criticize her, as well as the records that
show she sought treatment for anger and
frustration. Tr. 23-24. He stated that “[i]t is also
apparent from her records that she has an
adjustment disorder and major depressive
disorder, with symptoms of anger, frustration, and
sadness linked heavily to her cognitive issues.”
Tr. 24. Under these circumstances, there is no
possible explanation for the ALJ having addressed
several areas of social functioning ... and not
address the obvious fact that Plaintiff will have
significantly difficulty accepting instruction, etc.

The law judge’s decision does not mention, one way or the
other, the plaintiffs ability to interact and respond appropriately to
supervisors. However, the law judge told the vocational expert during the
administrative hearing that his “intent was not [to limit the plaintiff's
interaction with] supervisors” (Tr. 74). The reasoning for this
determination is not apparent from the decision.

The law judge found that the plaintiff had a moderate limitation

in interacting with others (Tr. 20). He recounted the plaintiff's hearing

13
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 14 of 17 PagelD 446

testimony that “she is easily agitated by people yelling and she will curse out
people who criticize her,” and the plaintiffs reports during therapy sessions
that she gets angry when people disrespect her (Tr. 22, 24; see Tr. 53-54;
see also Tr. 211, 217 (the plaintiff stated in a Functional Report that she is
quick to anger)). The law judge also iterated the plaintiff's report of
“frustration and anger when told what to do,” and Dr. Gehle’s opinion that
“most [of the plaintiff's] mood symptoms appeared related to frustration
about her cognitive deficits” (Tr. 24). Dr. Gehle clarified that his comment
about “cognitive deficits” referred to the plaintiff “get[ting] angry when she
has to be told how to do something” (Tr. 332). The law judge concluded
(Tr. 24):

It is ... apparent from her records that she has an

adjustment disorder and major depressive

disorder, with symptoms of anger, frustration, and

sadness heavily linked to her cognitive issues.

Accordingly, the undersigned has imposed

significant mental health limitations to account for

these issues.

The law judge accommodated the plaintiff's moderate
limitation in social interaction by limiting her to jobs that “[do] not require

more than casual contact or interaction with coworkers or the general public

(casual contact is defined as brief, superficial contact)” (Tr. 21-22). Thus,

14
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 15 of 17 PagelD 447

the residual functional capacity does not address supervisors. As pertinent
here, the law judge stated, “[fjurther limitation than found [in the RFC] is
not merited” (Tr. 24) because “while [the plaintiff] displays some anger and
frustration issues and thus there are obviously some social concerns, she has
managed to maintain personal relationships consistently over time” (Tr. 25).
This explanation does not shed light on the law judge’s reasoning for not
limiting the plaintiffs interaction with supervisors. See Holt v. Sullivan,
921 F.2d 1221, 1223 (11™ Cir. 1991) (law judge must state explicit and
adequate reasons for discounting subjective symptoms).

The Commissioner does not specifically address this issue (see
Doc. 18, pp. 9-12). He argues, generally, that substantial evidence supports
the law judge’s decision and that the law judge was not required to include
limitations based on subjective complaints that the law judge did not find
fully credible (Doc. 18, p. 10). The defendant’s arguments are unpersuasive
because the law judge accepted the plaintiff’s subjective complaints about
problems with anger and frustration (see Tr. 24). He consequently placed
limitations on the plaintiff's interactions with the people that she may
encounter at work, except for supervisors. The law judge did not explain

why he did not limit supervisor interaction, and an explanation is necessary

15
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 16 of 17 PagelD 448

considering the evidence that the plaintiffs anger is precipitated by criticism
and being told what to do, which is what supervisors do. See Gibson v.
Heckler, 779 F.2d 619, 623 (11"" Cir. 1986) (the law judge is required to state
specifically the weight accorded each item of impairment evidence and the
reasons for his decision on such evidence). In the absence of such an
explanation, meaningful judicial review is not possible. See Ryan v.
Heckler, 762 F.2d 739, 941-42 (11" Cir. 1985); Gibson v. Heckler, supra,
779 F.2d at 623.

Therefore, in order for the residual functional capacity to be
supported by substantial evidence, the law judge must adequately explain his
reasoning for omitting a limitation on the plaintiffs interaction with
supervisors. See id.; Winschel v. Commissioner of Social Security, 631
F.3d 1176, 1178 (11" Cir. 2011) (“Substantial evidence is ... relevant
evidence as a reasonable person would accept as adequate to support a
conclusion.”).

It is, therefore, upon consideration,

ORDERED:

That the decision of the Commissioner of Social Security is

hereby REVERSED and the matter remanded for further proceedings.

16
Case 8:19-cv-01378-TGW Document 19 Filed 07/22/20 Page 17 of 17 PagelD 449

The Clerk shall enter judgment in accordance with this Order and CLOSE

this case.

DONE and ORDERED at Tampa, Florida, this 2"2day of

Drea JD. WSen.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

July, 2020.

17
